UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-52362 Worldwide Strategies Incorporated (Exact name of small business issuer as specified in its charter) Nevada 41-0946897 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 East Florida Avenue, Suite 400, Denver, Colorado 80210 (Address of principal executive offices) (303) 991-5887 (Issuer’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ýNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of December 11, 2007 – 8,173,106 shares of common stock Transitional Small Business Disclosure Format (check one):Yes oNo ý WORLDWIDE STRATEGIES INCORPORATED FORM 10-QSB FOR THE FISCAL QUARTER ENDED OCTOBER 31, 2007 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheet at October 31, 2007 2 Consolidated Condensed Statements of Operations for the three months ended October 31, 2007 and 2006 and for the period from March 1, 2005 (inception) through October 31, 2007 (Unaudited) 3 Consolidated Condensed Statement of Changes in Shareholders’ Deficit from July 31, 2007 through October 31, 2007 (Unaudited) 4 Consolidated Condensed Statements of Cash Flows for the three months ended October 31, 2007 and 2006 and for the period from March 1, 2005 (inception) through October 31, 2007 (Unaudited) 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 17 PART II.OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 20 1 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Balance Sheet October 31, 2007 (Unaudited) Assets Current Assets: Cash $ 14,469 Prepaid expenses 18,965 Total current assets 33,434 Property and equipment, net of accumulated depreciation of $27,296 112,983 Deposits 6,150 Total assets $ 152,567 Liabilities and Shareholders’ Deficit Current Liabilities: Accounts and notes payable: Accounts payable $ 35,965 Accounts payable, related party (Note 2) 1,270 Accrued salaries 280,950 Accrued liabilities 4,667 Accrued liabilities, related party (Note 2) 5,462 Notes payable 235,819 Notes payable, related party (Note 2) 260,066 Total current liabilities 824,199 Shareholders’ deficit (Notes 2 and 3): Common stock 8,692 Additional paid-in capital 4,717,875 Deficit accumulated during development stage (5,398,199 ) Total shareholders’ deficit (671,632 ) Total liabilities and shareholders' deficit $ 152,567 See accompanying notes to consolidated condensed financial statements 2 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Statement of Operations (Unaudited) March 1, 2005 (Inception) Three Months Ended Through October 31, October 31, 2007 2006 2007 Sales $ — $ — $ 34,518 Cost of sales — — 30,568 — — 3,950 Operating expenses: Salaries, benefits and payroll taxes 65,714 45,034 581,679 Stock based compensation (Note 3) 350 3,191 3,131,953 Professional and consulting fees 38,607 32,737 659,400 Travel 5,105 37,186 206,113 Contract labor 37,500 9,000 239,250 Insurance 12,546 15,904 153,250 Depreciation 14,282 1,782 27,296 Loss on failed acquisition — — 181,016 Other general and administrative expenses 4,849 20,009 173,094 Total operating expenses 178,953 164,843 5,353,051 Loss from operations (178,953 ) (164,843 ) (5,349,101 ) Other expense: Interest expense (10,609 ) (9,513 ) (49,098 ) Loss before income taxes (189,562 ) (174,356 ) (5,398,199 ) Income tax provision (Note 5) — — — Net loss $ (189,562 ) $ (174,356 ) $ (5,398,199 ) Basic and diluted loss per share $ (0.02 ) $ (0.03 ) Basic and diluted weighted average common shares outstanding 8,691,791 5,774,353 See accompanying notes to consolidated condensed financial statements 3 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Statement of Changes in Shareholders’ Deficit (Unaudited) Deficit Accumulated Additional During Common Stock Paid-In Development Shares Par Value Capital Stage Total Balance at July 31, 2007 8,173,106 $ 8,174 $ 4,638,638 $ (5,208,637 ) $ (561,825 ) August 2007, common stock issued at $.15 to pay promissory note (Note 3) 500,000 500 74,500 — 75,000 Common stockissued in exchange for interest (Note 3) 18,685 18 3,920 — 3,938 Stock options vesting in period (Note 3) — — 350 — 350 Expenses paid-capital contribution — — 467 — 467 Net loss — — — (189,562 ) (189,562 ) Balance at October 31, 2007 8,691,791 $ 8,692 $ 4,717,875 $ (5,398,199 ) $ (671,632 ) See accompanying notes to consolidated condensed financial statements 4 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Statement of Cash Flows (Unaudited) March 1, 2005 (Inception) Three Months Ended Through October 31, October 31, 2007 2006 2007 Cash flows from operating activities: Net cash used in operating activities $ (60,474 ) $ (456,025 ) $ (1,776,543 ) Cash flows from investing activities: Cash acquired in Centric acquisition — — 6 Purchases of equipment — (19,653 ) (23,612 ) Deposit paid on Cascade acquisition — — (100,000 ) Net cash used in investing activities — (19,653 ) (123,606 ) Cash flows from financing activities: Proceeds from sale of common stock — 500,000 1,587,706 Payments for offering costs — (49,500 ) (150,339 ) Proceeds from notes payable, related party (Note 2) 24,500 — 245,251 Proceeds from notes payable 17,000 — 232,000 Net cash provided by financing activities 41,500 450,500 1,914,618 Net change in cash (18,974 ) (25,178 ) 14,469 Cash, beginning of period 33,443 423,690 — Cash, end of period $ 14,469 398,512 $ 14,469 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — $ — Interest $ 10,609 $ 9,513 $ 49,098 See accompanying notes to consolidated condensed financial statements 5 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Notes to Consolidated Condensed Financial Statements (Unaudited) (1)Organization and Basis of Presentation Worldwide Strategies Incorporated (the “Company”) was originally incorporated in the state of Nevada on April 6, 1998.On March 1, 2005, Worldwide Business Solutions Incorporated (“WBSI”) was incorporated in the State of Colorado.On July 8, 2005, the Company acquired all the shares of WBSI for 76.8% of the Company’s outstanding stock.The acquisition of WBSI has been accounted for as a recapitalization of WBSI.Therefore, the historical financial information prior to the date of the recapitalization is the financial information of WBSI. The Company intends to provide call center software platforms to client centers or to outsource selected client services to multi-lingual international centers.The Company is in the development stage in accordance with Statements of Financial Accounting Standards (SFAS) No. 7 “Accounting and Reporting by Development Stage Enterprises”.As of October 31, 2007, the Company has devoted substantially all of its efforts to financial planning, raising capital and developing markets. Interim financial data presented herein are unaudited.The unaudited interim financial information presented herein has been prepared by the Company in accordance with the accounting policies in its audited financial statements for the period ended July 31, 2007, included in its annual report on Form 10-KSB, and should be read in conjunction with the notes thereto. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) which are necessary to provide a fair presentation of operating results for the interim period presented have been made.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the year. The Company’s significant operating losses raise substantial doubt about the ability to continue as a going concern.Inherent in the Company’s business are various risks and uncertainties, including its limited operating history and historical operating losses. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon the Company’s ability to generate sufficient sales volume to cover its operating expenses and to raise sufficient capital to meet its payment obligations.Historically, management has been able to raise additional capital.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. New accounting pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities—Including an Amendment of FASB Statement No. 115.”This pronouncement permits entities to use the fair value method to measure certain financial assets and liabilities by electing an irrevocable option to use the fair value method at specified election dates.After election of the option, subsequent changes in fair value would result in the recognition of unrealized gains or losses as period costs during the period the change occurred.SFAS No. 159 becomes effective as of the beginning of the first fiscal year that begins after November 15, 2007, with early adoption permitted.However, entities may not retroactively apply the provisions of SFAS No. 159 to fiscal years preceding the date of adoption.The Company is currently evaluating the impact that SFAS No. 159 may have on its financial position, results of operations and cash flows. 6 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Notes to Consolidated Condensed Financial Statements (Unaudited) In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R).”This statement requires employers to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization.This statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions.The provisions of SFAS No. 158 are effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006.The adoption of this statement is not expected to have a material effect on the Company’s future reported financial position or results of operations. (2)Related Party Transactions Related party payables At October 31, 2007, the Company was indebted to its CEO for expenses incurred on behalf of the Company totaling $1,270. Convertible notes payable During the three month period ended October 31, 2007, the Company issued promissory notes payable to its CEO, CFO and the President of Centric totaling $24,500.Outstanding notes, including accrued interest which was capitalized, total $260,066 at October 31, 2007.Accrued interest totals $5,462 at October 31, 2007.Interest expense for the three months ended October 31, 2007 and 2006, and for the period from March 1, 2005 (inception) to October 31, 2007 was $5,518, $3,644 and $12,995, respectively.The notes are also convertible into shares of the Company’s common stock at the option of the note holder after the maturity date.Any unpaid principal and interest may be converted into the Company’s common stock at various rates, or 2,271,190 shares. The convertible promissory notes carry imbedded beneficial conversion features.There is no intrinsic value of the beneficial conversion features related to the note holders’ options for conversion into the Company’s common stock since the market value of the Company’s common stock was less than the option value at the promissory note date.The conversion feature is only available if the Company defaults on the notes.At October 31, 2007, the Company is in default on one note in the amount of $2,034, including accrued interest. (3)Shareholders’ Deficit Common stock In September 2007, the Company issued a total of 18,685 shares of the Company’s common stock in exchange for $3,938 in interest on three convertible notes payable.The shares were valued based on the fair value of the shares in the month interest was accrued. In August 2007, the Company issued 500,000 shares of the Company’s common stock to a noteholder at $.15 in full payment for an outstanding $75,000 note payable on the completion of the Centric acquisition. 7 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Notes to Consolidated Condensed Financial Statements (Unaudited) Options granted to employees, accounted for under the intrinsic value method During 2005, the Company granted directors and officers options to purchase an aggregate of 353,334 shares of the Company’s common stock at an exercise price of $.75 per share.140,000 options were fully vested on the grant date, an additional 130,000 options vest on April 30, 2006, and the remaining 63,334 options vest on April 30, 2007.20,000 options were cancelled in August, 2006.All of the options expire on April 30, 2010.The exercise price of the options equaled the price at which the Company was selling the stock to unrelated third parties on the grant date.The Company’s common stock had no quoted market price on the grant date.The options had a fair value of $.093 per share, or $31,698.Stock-based compensation of $22,231 was not recorded through January 31, 2006. On September 30, 2005, the Company granted options to a director to purchase an aggregate of 30,000 shares of the Company’s common stock at an exercise price of $3.36 per share.10,000 options were fully vested on the grant date, an additional 10,000 options vest on September 30, 2006, and the remaining 10,000 options vest on September 30, 2007.All of the options expire on September 30, 2010.The exercise price of the options equaled the traded market price of the stock on the grant date.The options had a fair value of $.42 per share, or $12,600.Stock-based compensation of $7,222 was not recorded through January 31, 2006. Effective February 1, 2006, the Company adopted SFAS No. 123R, “Share Based Payment” and recognized $350, $3,453 and $14,854 as stock based compensation in the accompanying financial statements to reflect the portion of the previously granted options vested during the three month period ended October 31, 2007, October 31, 2006 and the period from the effective grant date through October 31, 2007, respectively. The fair value of the options was estimated at the date of grant using the Black-Scholes option-pricing model with the following assumptions: Risk-free interest rate 2.70% Dividend yield 0.00% Volatility factor 0.00% Weighted average expected life 5 years Had compensation expense been recorded based on the fair value at the grant date, and charged to expense over vesting periods, for periods prior to February 1, 2006, the Company’s net loss and net loss per share would have increased to the pro forma amounts indicated below: March 1, 2005 Three Months Ended (Inception) October 31, Through 2007 2006 October 31, 2007 Net loss, as reported $ (189,562 ) $ (174,356 ) $ (5,398,199 ) Decrease due to: Employee stock options — — (29,453 ) Pro forma net loss $ (189,562 ) $ (174,356 ) $ (5,427,652 ) As reported: Net loss per share - basic and diluted $ (0.02 ) $ (0.03 ) Pro Forma: Net loss per share - basic and diluted $ (0.02 ) $ (0.03 ) The following schedule reflects the calculation of the pro forma compensation expense on employee stock options: 8 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Notes to Consolidated Condensed Financial Statements (Unaudited) Date of Grant Number of Options Granted Total Fair Value Options Vested Through October 31, 2007 Fair Value Incurred Through October, 31, 2007 4/30/2005 120,000 $11,160 100,000 $6,510 8/18/2005 233,334 21,700 233,334 15,721 9/30/2005 30,000 12,600 30,000 7,222 383,334 $45,460 363,334 $29,453 Following is a schedule of changes in common stock options and warrants from July 31, 2007 through October 31, 2007: Weighted Weighted Average Average Exercise Exercise Remaining Awards Outstanding Price Price Contractual Total Exercisable Per Share Per Share Life Outstanding at July 31, 2007 10,683,059 10,682,226 $ 0.06-$3.36 $ 0.44 3.70years Granted — 833 $ 0.75 $ 0.75 2.50years Exercised — N/A Cancelled/Expired — N/A Outstanding at October 31, 2007 10,683,059 10,683,059 $ 0.02-$1.15 $ 0.46 3.52years Common stock awards consisted of the following options and warrants during the period from July 31, 2007 through October 31, 2007: Total Description Options Warrants Awards Outstanding at July 31, 2007 5,649,695 5,033,364 10,683,059 Granted — — — Exercised — — — Cancelled/Expired — — — Outstanding at October 31, 2007 5,649,695 5,033,364 10,683,059 (4)Notes payable In August 2007, the Company issued a convertible promissory note in the amount of $2,000 at an interest rate of 9% to mature on October 23, 2007.This note, which was in default at October 31, 2007, totals $2,034, including accrued interest. In September 2007, the Company issued a convertible promissory note in the amount of $15,000 bearing interest at 9%.The Company agreed to pay the related interest beginning December 2007 by issuing shares of common stock to the Holder.The number of shares to be issued shall be calculated at the end of each month by taking the dollar amount of interest accrued each month divided by the volume-weighted average of the daily closing prices of shares for that month. 9 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Notes to Consolidated Condensed Financial Statements (Unaudited) The notes described above are convertible into shares of the Company’s common stock at the option of the note holders after the maturity date.Any unpaid principal and interest may be converted into the Company’s common stock at a rate of $.15 per share.The convertible promissory notes carry imbedded beneficial conversion features.The intrinsic value of the beneficial conversion features related to the note holders’ options for conversion into the Company’s common stock has no value at October 31, 2007, as the market value of the underlying stock is less than the option value.The conversion feature is only available if the Company defaults on the note. (5)Income Taxes The Company records its income taxes in accordance with SFAS No. 109, “Accounting for Income Taxes”.The Company incurred net operating losses during all periods presented resulting in a deferred tax asset, which was fully allowed for; therefore, the net benefits and expense resulted in $0 income taxes. 10 Item 2.Management’s Discussion and Analysis or Plan of Operation General The following discussion and analysis should be read in conjunction with our financial statements and related footnotes for the periods ended July 31, 2007 included in our Annual Report on Form 10-KSB.The discussion of results, causes and trends should not be construed to imply any conclusion that such results or trends will necessarily continue in the future. Overview Worldwide Strategies Incorporated (“we”, “us”, or “our”) was originally incorporated in the State of Nevada on April 6, 1998 as Boyd Energy Corporation for the purpose of developing a mechanical lifting device that would enhance existing stripper well production.We were unable to raise sufficient capital to carry out this business and focused instead on leasing properties and exploring for oil and gas.We changed our name to Barnett Energy Corporation on July 17, 2001. As a result of our lack of profitability and the receipt of numerous inquiries from entities seeking to merge with us, our operational focus expanded beyond oil and gas exploration to include reviewing potential merger or acquisition candidates.We believe that entities sought to merge with us due to the fact that we were perceived as a “shell” company. On July 8, 2005, pursuant to a Share Exchange Agreement with Worldwide Business Solutions Incorporated, a Colorado corporation (“WBSI”), we acquired all of the issued and outstanding capital stock of WBSI, in exchange for 2,573,335 shares of our common stock.As a result of this share exchange, shareholders of WBSI as a group owned approximately 76.8% of the shares then outstanding, and WBSI became our wholly-owned subsidiary.We changed our name to Worldwide Strategies Incorporated as of June 14, 2005. For accounting purposes, the acquisition of WBSI has been accounted for as a recapitalization of WBSI.Since we had only minimal assets and no operations, the recapitalization has been accounted for as the sale of 778,539 shares of WBSI common stock for our net liabilities at the time of the transaction.Therefore, the historical financial information prior to the date of the recapitalization is the financial information of WBSI. WBSI was incorporated on March 1, 2005 to provide Business Process Outsourcing (“BPO”) services.WBSI intends to focus initially on providing call center services, but may expand to providing other outsourced services if it implements successfully its business plan. WBSI incorporated a subsidiary, Worldwide Business Solutions Limited, in the United Kingdom under The Companies Acts 1985 and 1989, on May 31, 2005.This U.K.subsidiary was formed for the purpose of supporting sales and marketing efforts in English-speaking countries.While the subsidiary has a temporary office and bank accounts established, it does not yet have any employees. Effective July 31, 2007, we filed a Certificate of Change Pursuant to NRS 78.209, which decreased the number of our authorized shares of common stock from 100,000,000 to 33,333,333 and reduced the number of common shares issued and outstanding immediately prior to filing from 17,768,607 to 5,923,106.All of the share amounts reflect this reverse stock split. Plan of Operation We will require additional funding to achieve our business plan for the current fiscal year ending July 31, 2008.Failure to obtain additional financing could result in delay or cause indefinite postponement of the implementation of our business plan.The lack of adequate cash could also impair our marketing efforts and thereby decrease our ability to sell our services and generate revenues.We intend to conduct additional financings during the current fiscal year.We cannot assure you that we will be able to complete these additional financings successfully. 11 Our business plan for the remainder of the current fiscal year, which ends July 31, 2008, is to raise up to $2.5 million to develop our Centric subsidiary’s operations including launching our call center services and developing Centric’s website to support our cardholders and clients; eliminate debt of approximately $500,000 held primarily by the officers, directors, and related parties; and expand our product and service offerings and customize them to our cardholders and clients.As of the date of this report, we do not have any understandings, arrangements or agreements to raise this capital. Centric Rx, Inc. On July 31, 2007, we acquired 100% of the issued and outstanding shares of Centric Rx, Inc., a Nevada corporation (“Centric”) in exchange for 2,250,000 post-reverse-split shares of our common stock.We filed Articles of Exchange Pursuant to NRS 92A.200 effective July 31, 2007.The shares were issued pursuant to Section 4(2) of the Securities Act of 1933 and Rule 506 promulgated thereunder and Regulation S, as certain shares were issued in “offshore transactions.”Centric is now our wholly-owned subsidiary and will operate as a health services and pharmacy solution provider. Centric was formed as Nevada corporation on August 31, 2004.In December 2004, Centric acquired website software that can be used as an electronic storefront.Centric acquired this software from Canada Pharmacy Express, Ltd. in exchange for 2,000,000 shares of Centric common stock and a commitment to pay $75,000.This debt was exchanged for 500,000 shares of our common stock in September 2007. Proposed Acquisition of Colorado Springs Call Center We have explored a potential acquisition of a call center located in Colorado Springs, Colorado.Our plans, however, have been put on hold until we have developed our business activities enough to justify the capital expenditures required to complete the acquisition. Significant Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our consolidated condensed financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these consolidated condensed financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to the valuation of accounts receivable and inventories, the impairment of long-lived assets, any potential losses from pending litigation and deferred tax assets or liabilities.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. Development Stage.We are in the development stage in accordance with Statements of Financial Accounting Standards (“SFAS”) No. 7 “Accounting and Reporting by Development Stage Enterprises.”As of October 31, 2007, we had devoted substantially all of our efforts to financial planning, raising capital and developing markets. 12 Stock-based Compensation.We account for compensation expense for our stock-based employee compensation plans using the fair value method prescribed in SFAS No. 123R, “Share-Based Payment” (“SFAS 123R”), which requires us to recognize the cost of employee services received in exchange for awards of equity instruments based on the grant-date fair value of the awards.We previously recognized employee stock-based compensation under Accounting Principles Board Opinion No. 25 (“APB 25”), “Accounting for Stock Issued to Employees,” requiring compensation expense of fixed stock options to be based on the difference, if any, between the deemed fair value of our stock and the exercise price of the option on the date of the grant.To transition from APB 25, we applied the modified prospective application of SFAS 123R, which requires us to recognize compensation cost for the portion of employee equity awards for which the requisite service has not been rendered as of February 1, 2006 as the requisite service is rendered on or after such date. We account for stock issued to non-employees in accordance with the provisions of SFAS 123R and EITF Issue No. 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” Pro forma information regarding the results of operations is calculated as if we had accounted for our employee stock options using the fair-value method.The fair value of each option grant is estimated on the date of grant using the Black-Scholes method. Loss per Common Share.We report net loss per share using a dual presentation of basic and diluted loss per share.Basic net loss per share excludes the impact of common stock equivalents.Diluted net loss per share utilizes the average market price per share when applying the treasury stock method in determining common stock equivalents.As of October 31, 2007, there were 5,649,695 and 5,033,364 common stock options and warrants outstanding, respectively, which were excluded from the calculation of net loss per share-diluted because they were antidilutive. Results of Operations Three Months Ended October 31, 2007 and 2006.Salaries, benefits and payroll taxes totaled $65,714 for the three month period ended October 31, 2007, an increase of $20,680 from the prior year’s total of $45,034 for the respective period.The increase was primarily caused by an increase in compensation rates in the amount of $45,000, offset by a decrease of $24,836 due to a reduction in staff and a corresponding decrease in employee benefits.The accrued salaries will only be paid if we achieve our funding goals. Stock-based compensation totaled $350 for the three months ended October 31, 2007, a decrease of $2,841 over the prior year.The current year’s charge represents the final vesting of options granted in September of 2005. Professional and consulting fees totaled $38,607 for the three months ended October 31, 2007, an increase of $5,870 over the prior year.Travel expenses totaled $5,105 during the three month period ending October 31, 2007, a decrease of $32,081 when compared to the totals of $37,181 for the three month period ended October 31, 2006.The decrease is due to a reduction in staff and a significant reduction in international travel as compared to the three month period ending October 31, 2006. Contract labor expenses totaled $37,500 during the three month period ending October 31, 2007, an increase of $28,500 when compared to the totals of $9,000 for the three month period ended October 31, 2006.The increase was caused by an increase in compensation rates.Accrued contract labor fees will only be paid if we achieve our funding goals. Insurance expenses totaled $12,546 during the three month period ending October 31, 2007, a decrease of $3,358 from the total of $15,904 for the three month period ended October 31, 2006.The decrease was caused primarily by a decrease in employee health benefits due to the reduction in staff. Depreciation of $14,282 was recorded during the three months ended October 31, 2007, an increase of $12,500 over the similar period in the prior year.The increase is due to depreciation on software acquired upon the purchase of Centric in July 2007. 13 Other general and administrative expenses totaled $4,849 during the three months ended October 31, 2007, a decrease of $15,160 over the prior year.The decrease is primarily attributable to decreased board expenses of $6,700, a $5,300 decrease in rent expense, and a $2,400 decrease in telephone expense. We recorded $10,609 in interest expense for the three month period ended October 31, 2007, as compared to $9,513 in the three month period ended October 31, 2006.We have loan agreements outstanding this fiscal year that were not in existence last year.The interest rate for these loans was 9%. March 1, 2005 (inception) to October 31, 2007.For the period from March 1, 2005 (inception) to October 31, 2007, we were engaged primarily in raising capital to implement our business plan.We also established our subsidiary in the United Kingdom and entered into discussions with call centers in Central America.Accordingly, we have earned revenue of only $34,518.We incurred expenses for professional and consulting fees, salaries and payroll taxes, stock-based compensation, travel, contract labor, insurance, interest and other expenses resulting in an accumulated loss of $5,398,199.More than half of the cumulative net loss, $3,131,953, is due to the recognition of non-cash stock-based compensation expense for issuing shares, options, and warrants to employees and third parties.As we develop our business plan, we expect that cash generated through operations will replace many of the non-cash transaction structures currently utilized to implement our business plan. Liquidity and Capital Resources Since inception, we have relied on the sale of equity capital and debt instruments to fund working capital and the costs of developing our business plan.Net cash of $41,500 provided by financing activities offset the $60,474 used in operating activities resulting in a $18,974 decrease in cash.We have a working capital deficit of $790,765 at October 31, 2007, primarily as a result of our outstanding notes being classified as current liabilities due to their maturity dates falling within one year of the balance sheet date. As discussed above, we have had minimal revenues and have accumulated a net loss of $5,398,199 since inception.Furthermore, we have not commenced our planned principal operations.Our future is dependent upon our ability to obtain equity and/or debt financing and upon future profitable operations from the development of our business plan. Our significant operating losses raise substantial doubt about our ability to continue as a going concern.Historically, we have been able to raise additional capital sufficient to continue as a going concern.However, there can be no assurance that this additional capital will be sufficient for us to implement our business plan or achieve profitability in our operations.Additional equity or debt financing will be required to continue as a going concern.We estimate that we need to raise $2,500,000 in additional capital to complete our planned acquisitions and fund working capital until we can achieve profitability through operations.Without such additional capital, there is some doubt as to whether we will continue as a going concern. Off Balance Sheet Arrangements We do not have any material off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Factors That May Affect Our Results of Operations RISK FACTORS RELATED TO OUR BUSINESS AND MARKETPLACE We may be unable to complete our planned acquisitions or make acquisitions that prove unsuccessful or divert our resources.We propose to complete an acquisition of a call center in Colorado Springs or Denver, Colorado.We are also seeking other merger and acquisition opportunities.We may be unsuccessful in completing the acquisition of a call center in Colorado Springs or Denver, Colorado and we may not be able to successfully acquire another business.The planned and proposed acquisitions will require an unspecified amount of additional capital expenditure in the form of planning, due diligence, legal, and accounting fees.We have no substantial experience in completing acquisitions of other businesses, and we may be unable to successfully complete these or 14 future acquisitions.As we acquire other businesses, we may be unable to successfully integrate these businesses with our own and maintain our standards, controls and policies.Acquisitions will place additional constraints on our resources by diverting the attention of our management from existing operations.Acquisitions will increase the size and expense of our labor force.Through acquisitions, we may enter markets in which we have little or no experience.Any acquisition may result in a potentially dilutive issuance of equity securities, the incurrence of debt and amortization of expenses related to intangible assets, all of which could lower our margins and harm our business. As a development stage company, we cannot assure you that we will succeed or be profitable.We have been in business for a little more than two years.From March 1, 2005 (inception) through October 31, 2007, we generated revenues of only $34,518 and accumulated a net loss of $5,398,199.We are in the development stage, as that term is defined by certain financial accounting standards.This means that as of October 31, 2007, our planned principal operations had not commenced, as we had devoted substantially all of our efforts to financial planning, raising capital, and developing markets.While we believe that we will be able to implement our business plan and generate revenues by the end of the current fiscal year, we cannot assure you that we will be successful or profitable. As discussed above, we have had minimal revenues and have accumulated a net loss since inception.Our future is dependent upon our ability to obtain equity and/or debt financing and upon future profitable operations from the development of our business plan.We estimate that we need to raise $2,500,000 in additional capital to complete our planned acquisitions and fund working capital until we can achieve profitability through operations.Even with such additional capital, there can be no assurance that we will be successful in implementing our business plan or that such plan will be profitable when implemented.Therefore, there is substantial doubt that we will be able to continue as a going concern. If we cannot obtain adequate financing to implement our planned operations, we may not be able to acquire call centers or a strategic software portfolio, thereby impairing our ability to generate revenues.Since inception, we have relied on the sale of equity capital to fund working capital and the costs of developing our business plan.Failure to obtain additional financing could result in delay or cause indefinite postponement of the implementation of our business plan, which contemplates acquisition and conversion of existing call centers and a software company.The lack of adequate cash could also impair our marketing efforts and thereby decrease our ability to sell our services and generate revenues. We had a working capital deficit of $790,765 at October 31, 2007.Based on our projected “burn rate” for the current fiscal year and planned acquisitions, we estimate that we will need cash from one or more external sources of approximately $2,500,000 for the next twelve months.We intend to conduct additional financings during the current fiscal year.We cannot assure you that we will be able to complete these additional financings successfully. Terms of subsequent financings may adversely impact your investment.We may have to engage in common equity, debt, or preferred stock financing in the future.The value of an investment in our common stock could be reduced.Interest on debt securities could increase costs and negatively impacts operating results.Preferred stock could be issued in series from time to time with such designations, rights, preferences, and limitations as needed to raise capital.The terms of preferred stock could be more advantageous to those investors than to the holders of common stock.In addition, if we need to raise more equity capital from sale of common stock, institutional or other investors may negotiate terms at least as, and possibly more, favorable than the terms given to our current investors.Shares of common stock that we sell could be sold into the market, which could adversely affect market price. The BPO industry is highly competitive and we may be unable to compete with businesses that have greater resources than we do.We face significant competition for BPO services and expect that competition will increase.We believe that, in addition to prices, the principal competitive factors in our markets are service quality, sales and marketing skills, the ability to develop customized solutions and technological and industry expertise.While numerous companies provide a range of outsourced business process services, we believe our principal competitors include our clients’ own in-house customer service groups, including in some cases, in-house groups operating offshore, offshore outsourcing companies and U.S.-based outsourcing companies.The trend toward offshore outsourcing, international expansion by foreign and domestic competitors and continuing technological 15 changes will result in new and different competitors entering our markets.These competitors may include entrants from the communications, software and data networking industries or entrants in geographic locations with lower costs than those in which we operate. We have existing competitors for our BPO business, and may in the future have new competitors, with greater financial, personnel and other resources, longer operating histories, more technological expertise, more recognizable names and more established relationships in industries that we may serve in the future.Increased competition, our inability to compete successfully against current or future competitors, pricing pressures or loss of market share could result in increased costs and reduced operating margins, which could harm our business, operating results, financial condition and future prospects. RISK FACTORS RELATED TO OUR COMMON STOCK Future equity transactions, including exercise of options or warrants, could result in dilution.In order to raise sufficient capital to implement our planned operations, from time to time, we intend to sell restricted stock, warrants, and convertible debt to investors in private placements.Because the stock will be restricted, the stock will likely be sold at a greater discount to market prices compared to a public stock offering, and the exercise price of the warrants is likely to be at or even lower than market prices.These transactions will cause dilution to existing stockholders.Also, from time to time, options will be issued to officers, directors, or employees, with exercise prices equal to market.Exercise of in-the-money options and warrants will result in dilution to existing stockholders.The amount of dilution will depend on the spread between the market and exercise price, and the number of shares involved.In addition, such shares would increase the number of shares in the “public float” and could depress the market price for our common stock. Our common stock is subject to SEC “Penny Stock” rules.Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment of our common stock.Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in Rules 15g-1 through 15g-10.Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities.These additional procedures could also limit our ability to raise additional capital in the future. Since our shares are trading on the “OTC Bulletin Board”, trading volumes and prices may be sporadic because it is not an exchange.Our common shares are currently trading on the “OTC Bulletin Board.”The trading price of our common shares has been subject to wide fluctuations.Trading prices of our common shares may fluctuate in response to a number of factors, many of which will be beyond our control.The stock market has generally experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of companies with limited business operations.There can be no assurance that trading prices and price earnings ratios previously experienced by our common shares will be matched or maintained.Broad market and industry factors may adversely affect the market price of our common shares, regardless of our operating performance. In the past, following periods of volatility in the market price of a company’s securities, securities class-action litigation has often been instituted.Such litigation, if instituted, could result in substantial costs for us and a diversion of management’s attention and resources. 16 We are subject to SEC regulations and changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and other trading market rules, are creating uncertainty for public companies.We are committed to maintaining high standards of corporate governance and public disclosure.As a result, we intend to invest appropriate resources to comply with evolving standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. Item 3.Controls and Procedures As required by SEC rules, we have evaluated the effectiveness of the design and operation of our disclosure controls and procedures at the end of the period covered by this report.This evaluation was carried out under the supervision and with the participation of our management, including our principal executive officer and principal financial officer.Based on this evaluation, these officers have concluded that the design and operation of our disclosure controls and procedures are effective.There were no changes in our internal control over financial reporting or in other factors that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Disclosure controls and procedures are our controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, including principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Part II.OTHER INFORMATION Item 1.Legal Proceedings None. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds During the quarter ended October 31, 2007, we issued and sold unregistered securities set forth in the table below. Date Persons or Class of Persons Securities Consideration August 2007 Promissory note holder 500,000 shares of common stock Forgiveness of $75,000 note payable September 2007 Promissory note holder 18,685 shares of common stock Forgiveness of $3,938 interest payable on note No underwriters were used in the above stock transaction.We relied upon the exemption from registration contained in Section 4(2) and/or Rule 506 as to the transactions, as the investors were deemed to be sophisticated with respect to the investment in the securities due to their financial condition and involvement in our business.Restrictive legends were placed on the certificates evidencing the securities issued in the above transactions. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to a Vote of Security Holders None. 17 Item 5.Other Information None. Item 6.Exhibits Regulation S-B Number Exhibit 2.1 Share Exchange Agreement by and between Worldwide Strategies Incorporated, Centric Rx, Inc., Jim Crelia, Jeff Crelia, J.Jireh, Inc.and Canada Pharmacy Express, Ltd.dated as of June 28, 2007 (1) 3.1 Amended and Restated Articles of Incorporation (2) 3.2 Amended Bylaws (2) 3.3 Articles of Exchange Pursuant to NRS 92A.200 effective July 31, 2007 (3) 3.4 Certificate of Change Pursuant to NRS 78.209 effective July 31, 2007 (3) 10.1 2005 Stock Plan (2) 10.2 TouchStar Software Corporation Reseller Agreement dated September 14, 2005 (2) 10.3 Promissory Notes to James P.R. Samuels dated February 9, 2006 and April 3, 2006 (4) 10.4 Letter Agreement with TouchStar Software Corporation dated April 17, 2006 (4) 10.5 Promissory Note to James P.R. Samuels dated April 30, 2006 (5) 10.6 Promissory Note to Dirk Nye dated April 30, 2006 (5) 10.7 Promissory Note to Dirk Van Keulen dated November 11, 2006 (5) 10.8 9% Convertible Promissory Note No. 2006-9 dated November 30, 2006 (6) 10.9 9% Convertible Promissory Note No. 2006-10 dated November 27, 2006 (6) 10.10 9% Convertible Promissory Note No. 2006-11 dated November 30, 2006 (6) 10.11 9% Convertible Promissory Note No. 2006-12 dated December 5, 2006 (6) 10.12 9% Convertible Promissory Note No. 2006-13 dated December 21, 2006 (6) 10.13 9% Convertible Promissory Note No. 2006-14 dated January 11, 2007 (6) 10.14 Reseller Agreement, excluding exhibits and attachments, between Innovation Software Limited and Worldwide Strategies Incorporated dated March 13, 2007 (9) 10.15 9% Convertible Promissory Note No. 2007-1 dated February 14, 2007 (8) 10.16 9% Convertible Promissory Note No. 2007-3 dated April 5, 2007 (8) 10.17 9% Convertible Promissory Note No. 2007-4 dated April 5, 2007 (8) 10.18 9% Convertible Promissory Note No. 2007-5 dated April 5, 2007 (8) 10.19 9% Convertible Promissory Note No. 2007-6 dated April 5, 2007 (8) 10.20 9% Convertible Promissory Note No. 2007-7 dated April 5, 2007 (8) 10.21 9% Convertible Promissory Note No. 2007-8 dated April 5, 2007 (8) 10.22 9% Convertible Promissory Note No. 2007-9 dated April 5, 2007 (8) 10.23 9% Convertible Promissory Note No. 2007-10 dated April 5, 2007 (8) 10.24 9% Convertible Promissory Note No. 2007-11 dated June 14, 2007 (9) 10.25 9% Convertible Promissory Note No. 2007-12 dated June 13, 2007 (9) 10.26 9% Convertible Promissory Note No. 2007-13 dated June 8, 2007 (9) 10.27 9% Convertible Promissory Note No. 2007-14 dated June 19, 2007 (9) 10.28 Escrow Agreement (3) 10.29 Lock-up and Voting Trust Agreement (3) 10.30 Employment Agreement with Jim Crelia dated August 1, 2007 (3) 10.31 Employment Agreement with Jack West dated August 1, 2007 (3) 10.32 Employment Agreement with Peter Longbons dated August 1, 2007 (3) 10.33 Assignment of Intellectual Property and Indemnification Agreement with Jeff Crelia dated July 31, 2007 (3) 10.34 Assignment of Intellectual Property and Indemnification Agreement with Gregory Kinney dated July 31, 2007 (3) 10.35 Assignment of Intellectual Property and Indemnification Agreement with Rick Brugger dated July 31, 2007 (3) 18 Regulation S-B Number Exhibit 10.36 Assignment of Intellectual Property and Indemnification Agreement with Todd Hicks dated July 31, 2007 (3) 10.37 9% Convertible Promissory Note No. 2007-16 dated August 23, 2007 (10) 10.38 9% Convertible Promissory Note No. 2007-17 dated August 23, 2007 (10) 10.39 9% Convertible Promissory Note No. 2007-18 dated August 30, 2007 (10) 10.40 9% Convertible Promissory Note No. 2007-19 dated September 14, 2007 (10) 10.41 9% Convertible Promissory Note No. 2007-20 dated September 24, 2007 (10) 10.42 9% Convertible Promissory Note No. 2007-21 dated October 12, 2007 (10) 10.43 Employment Agreement with James P.R. Samuels dated October 12, 2007 (10) 10.44 Employment Agreement with W. Earl Somerville dated October 12, 2007 (10) 10.45 9% Convertible Promissory Note No. 2007-22 dated October 26, 2007 10.46 9% Convertible Promissory Note No. 2007-23 dated November 16, 2007 10.47 9% Convertible Promissory Note No. 2007-24 dated December 4, 2007 10.48 9% Convertible Promissory Note No. 2007-25 dated December 4, 2007 10.49 9% Convertible Promissory Note No. 2007-26 dated December 4, 2007 31.1 Rule 13a-14(a) Certification of James P.R. Samuels 31.2 Rule 13a-14(a) Certification of W. Earl Somerville 32.1 Certification of James P.R. Samuels Pursuant to 18 U.S.C.Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act Of 2002 32.2 Certification of W. Earl Somerville Pursuant to 18 U.S.C.Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act Of 2002 (1) Filed as an exhibit to the Current Report on Form 8-K dated June 28, 2007, filed July 2, 2007. (2) Filed as an exhibit to the initial filing of the registration statement on Form SB-2, File No. 333-129398, on November 2, 2005. (3) Filed as an exhibit to the Current Report on Form 8-K dated July 31, 2007, filed August 6, 2007. (4) Filed as an exhibit to Amendment No. 6 to the registration statement on Form SB-2, File No. 333-129398, on April 25, 2006. (5) Filed as an exhibit to the Annual Report on Form 10-KSB, File No. 333-129398, on October 26, 2006. (6) Filed as an exhibit to the Current Report on Form 8-K dated November 27, 2006, filed March 7, 2007. (7) Filed as an exhibit to the Current Report on Form 8-K dated March 13, 2007, filed March 15, 2007. (8) Filed as an exhibit to the Current Report on Form 8-K dated February 14, 2007, filed June 7, 2007. (9) Filed as an exhibit to the Current Report on Form 8-K dated June 8, 2007, filed June 29, 2007. 19 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WORLDWIDE STRATEGIES INCORPORATED Date:December 17, 2007 By: /s/ James P.R. Samuels James P.R. Samuels Chief Executive Officer (Principal Executive Officer) Date:December 17, 2007 By: /s/ W. Earl Somerville W. Earl Somerville Chief Financial Officer, Secretary and Treasurer (Principal Financial Officer and Principal Accounting Officer) 20
